DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (hereinafter Wada, JP 2009216324 A). (this reference is cited by applicant).
For claim 1, Wada discloses a driving device to drive a motor having coils (Fig. 1 of Wada discloses a driving device  to drive a motor M having coils Lu, Lv and Lw – see Wada, Fig. 1, paragraphs [0010] and [0012]), the driving device comprising:
a connection switching device to switch a connection state of the coils (Figs. 1 and 4 of Wada disclose a connection switching device 5 to switch a connection state of the coils lu, Lv and Lw of the motor M – see Wada. Figs. 1 and 4, paragraphs [0010], last six lines and [0014]);
a temperature sensor to detect a room temperature (Fig. 1 of Wada discloses a temperature sensor 35 to detect a room temperature – see Wada, Fig. 1, paragraph [0019]); and

For claim 2, Wada discloses the driving device according to claim 1, wherein the controller stops rotation of the motor before the connection state of the coils is switched (Fig. 1 of Wada discloses the controller 10 which stops rotation of the motor before the connection state of the coils Lu, Lv, Lw is switched by connection switching device 5 – see Wada, Fig. 1, paragraphs [0023], [0039]-[0041]. It is noted that suspending the inverter 4 implies stopping rotation of the motor).
For claim 3, Wada discloses the driving device according to claim 1, wherein the connection state of the coils has a first connection state and a second connection state (Figs. 1 and 4 of Wada disclose the connection state of the coils Lu, Lv, Lw performed by connection switching device 5, wherein the connection state of the coils Lu, Lv, Lw has a first connection state (Y connection when switches 51a, 51b. 51c are ON/CLOSED and switches 52a, 52b, 52c are OFF/OPENED – see Wada, Fig. 4, paragraph [0014]) and a second connection state (Δ connection when switches 51a, 51b. 51c are OFF/OPENED and switches 52a, 52b, 52c are ON/CLOSED -- see Wada, Fig. 4, paragraph [0014])  in which a line voltage is lower than a line voltage in the first connection state (Fig. 6 of Wada discloses, at the same speed, a line voltage Vd of second connection state is lower than a line voltage Vs in the first connection state – see Wada. Fig. 6, paragraph [0027]).
For claim 6, Wada discloses the driving device according to claim 3, wherein the coils are three-phase coils (Figs. 1 and 4 of Wada disclose the coils which are three-phase coils Lu, Lv and Lw – see Wada. Figs. 1 and 4, paragraph [0014]), and
wherein the first connection state is a state where the three-phase coils are connected in a Y connection, and the second connection state is a state where the three-phase coils are connected in a 
For claim 7, Wada discloses the driving device according to claim 3, wherein the coils are three-phase coils connected in a Y connection or a delta connection (Fig. 4 of Wada discloses the first connection state is a state where the three-phase coils are connected in a Y connection, and the second connection state is a state where the three-phase coils are connected in a delta connection – see Wada, Fig. 4, paragraph [0014]),
wherein the first connection state is a state where the three-phase coils are connected in series for each phase (Fig. 4 of Wada discloses Y connection when switches 51a, 51b. 51c are ON/CLOSED and switches 52a, 52b, 52c are OFF/OPENED, wherein the three-phase coils Lu, Lv, Lw are connected in series for each phase – see Wada, Fig. 4, paragraph [0014]), and
wherein the second connection state is a state where the three-phase coils are connected in parallel for each phase (Fig. 4 of Wada discloses Δ connection when switches 51a, 51b. 51c are OFF/OPENED and switches 52a, 52b, 52c are ON/CLOSED, where the three-phase coils Lu, Lv, Lw are connected in parallel for each phase -- see Wada, Fig. 4, paragraph [0014]).
For claim 14, Wada discloses the driving device according to claim 1, wherein the connection switching device has a relay contact (Fig. 4 of Wada discloses the connection switching device 5 which has a relay contact 51, 52 – see Wada, Fig. 4, paragraph [0014]).
For claim 15, Wada discloses an air conditioner (Wada discloses an air conditioner – see Wada, paragraph [0001]) comprising: 
a motor having coils (Figs. 1 and 4 of Wada discloses a motor M having coils Lu, Lv and Lw – see Wada, Figs. 1 and 4, paragraphs [0001] and [0014]);

a driving device to drive the motor (Fig. 1 of Wada discloses a commercial alternating current power 1, a rectification circuit 2, a smoothing capacitor 3, a switching circuit 4, a winding change circuit 5, a voltage detector 6, a current detector 7, a light-receiving part 8, a remote control equipment 9, control part 10 and temperature 35 which altogether constitute a driving device to drive the motor M – see Wada, Fig. 1, paragraphs [0010] and [0016]-[0017]), 
wherein the driving device comprises:
a connection switching device to switch a connection state of the coils (Figs. 1 and 4 of Wada disclose a connection switching device 5 to switch a connection state of the coils lu, Lv and Lw of the motor M – see Wada. Figs. 1 and 4, paragraphs [0010], last six lines and [0014]), 
a temperature sensor to detect a temperature of a target space (Fig. 1 of Wada discloses a temperature sensor 35 to detect a temperature of a target space – see Wada, Fig. 1, paragraph [0019]), and 
a controller to switch a connection state of the coils based on a detected temperature by the temperature sensor (Fig. 1 of Wada discloses a controller 10 to switch a connection state of the coils Lu, Lv and Lw based on a detected temperature by the temperature sensor 35 – see Wada, Fig. 1 and paragraphs [0019]-[0020]).
For claim 16, Wada discloses a method for driving a motor having coils, the method comprising:
a temperature detection step of detecting a room temperature (Fig. 1 of Wada discloses a temperature detection step of detecting a room temperature Ta via room temperature sensor 35 – see Wada, Fig. 1, paragraph [0019]); and
a connection switching step of switching a connection state of the coils based on a detected temperature detected in the temperature detection step (Fig. 1 of Wada a connection switching step of 
For claim 17, Wada discloses the driving device according to claim 1, wherein the controller switches the connection state of the coils based on a difference between the detected temperature by the temperature sensor and a set temperature (Fig. 1 of Wada discloses the controller 10 which  switches the connection state of the coils Lu, Lv, Lw based on a difference between the detected temperature Ta by the temperature sensor 35 and a set temperature Ts -- see Wada, Fig. 1 and paragraphs [0019]-[0020]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (hereinafter Wada, JP 2009-216324 A) in view of Funayama (JP 2012-029416 A). (These references are cited by applicant).
For claim 4, Wada discloses all limitations as applied to claim 3 above. Wada is silent for disclosing if an absolute value of a difference between the detected temperature by the temperature sensor and a set temperature is larger than a threshold, the controller switches the connection state of the coils to the second connection state. However, Funayama discloses a driving device which is similar as Wada’s driving 
For claim 5, Wada discloses all limitations as applied to claim 3 above. Wada is silent for disclosing if an absolute value of the difference between the detected temperature by the temperature sensor and a set temperature is less than or equal to a threshold, the controller switches the connection state of the coils to the first connection state. However, Funayama discloses a driving device which is similar as Wada’s driving device. Funayama discloses if an absolute value of the difference between the detected temperature by the temperature sensor and a set temperature is less than or equal to a threshold, the controller switches the connection state of the coils to the first connection state (Figs. 2, 3a and 5 of Funayama disclose if an absolute value 9 of the difference (Δθ) between the detected temperature by the temperature sensor (not shown) and a set temperature is less than or equal to a threshold, the controller 5 switches the connection state of the coils to the first connection state (star connection) -- see Funayama, Figs. 2, 3b and 5, paragraphs [0015], lines 1-5 and [0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Wada to incorporate teaching of Funayama for purpose of performing an operation of achieving high efficiency.
For claim 12, Wada discloses all limitations as applied to claim 3 above. Wada disclose the controller which is silent for stoping the motor to avoid overcooling or overheating based on a difference between the detected temperature by the temperature sensor and a set temperature, and then causes the connection switching device to switch the connection state of the coils. However, However, Funayama discloses a driving device which is similar as Wada’s driving device. Funayama discloses the controller which stops the motor to avoid overcooling or overheating based on a difference between the detected temperature by the temperature sensor and a set temperature, and then causes the connection switching device to switch the connection state of the coils (Figs. 2 and 5 of Funayama disclose the controller 5 which stops the motor 6 to avoid overcooling or overheating based on a difference between the detected temperature by the temperature sensor (not shown) and a set temperature, and then causes the connection switching device 4 to switch the connection state of the coils -- see Funayama, Figs. 2 and 5, paragraphs [0017]-[0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Wada to incorporate teaching of Funayama for purpose of reducing damage of driving device due to overcooling or overheating.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (hereinafter Wada, JP 2009-216324 A) in view of Sugiyama (JP 2016-085005 A). (These references are cited by Applicant).
For claim 8, Wada discloses all limitations as applied to claim 3 above. Wada is silent for disclosing if an absolute value of a difference between the detected temperature by a the temperature sensor and a set temperature, the controller compares a rotation speed of the motor to a reference value, and the controller switches the connection state of the coils based on a result of comparison. However, Sugiyama discloses a driving device which is similar as Wada’s driving device. Sugiyama discloses if an absolute value of a difference between the detected temperature by a the temperature sensor and a set temperature, the controller compares a rotation speed of the motor to a reference value, and the controller switches 
For claim 13, Wada discloses the driving device according to claim 1, wherein the controller switches the connection state of the coils (Fig. 1 of Wada discloses a controller 10 to switch a connection state of the coils Lu, Lv and Lw based on a detected temperature by the temperature sensor 35 – see Wada, Fig. 1 and paragraphs [0019]-[0020]). Wada discloses the controller which is silent for switching the connection state of the coils based on a load calculated from a difference between the detected temperature by the temperature sensor and a set temperature. However, Sugiyama discloses a driving device which is similar as Wada’s driving device. Sugiyama discloses the controller which switches the connection state of the coils based on a load calculated from a difference between the detected temperature by the temperature sensor and a set temperature (Figs. 4-8 of Sugiyama discloses the controller 36 which switches the connection state of the coils 231-232 based on a load calculated from a difference between the detected temperature by the temperature sensor and a set temperature -- see Sugiyama, Figs. 4-8, paragraphs [0049]-[0051] and [0057]-[0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Wada to incorporate teaching of Sugiyama for purpose of performing efficient operation.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (hereinafter Wada, JP 2009-216324 A) in view of Li et al. (hereinafter Li, WO 2016051456 A1/JP 2016-551346). (These references are cited by Applicant).
For claim 9, Wada discloses all limitations as applied to claim 3 above. Wada is silent for disclosing a converter to generate a bus voltage, and an inverter to convert the bus voltage to an AC voltage and supply the AC voltage to the coils,
	wherein the converter changes a level of the bus voltage in accordance with switching of the connection state of the coils by the connection switching device.
However, Li discloses a driving device which is similar as Wada’s driving device. Li discloses a converter to generate a bus voltage, and an inverter to convert the bus voltage to an AC voltage and supply the AC voltage to the coils (Figs. 2 and 17 of Li disclose a converter 16 to generate a bus voltage, and an inverter 12 to convert the bus voltage to an AC voltage and supply the AC voltage to the coils – see Li, Figs. 2 and 17, paragraphs [0020] and [0129]),
	wherein the converter changes a level of the bus voltage in accordance with switching of the connection state of the coils by the connection switching device (Figs.  3, 17, 18 and 20 of Li disclose the converter 16 which changes a level of the bus voltage in accordance with switching of connection state of the coils by the connection switching device 2 – see Li, Figs. 3, 17, 18 and 20; paragraphs [0023] and [0134]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Wada to incorporate teaching of Li for purpose of performing efficient operation.
For claim 10, Wada in view of Li disclose the driving device according to claim 9, wherein if an absolute value of a difference between the detected temperature by the temperature sensor and a set temperature is less than or equal to a threshold, the controller compares an output voltage of the inverter to a reference value, and the controller switches the connection state of the coils based on a result of comparison (see Wada, paragraphs [0019]-[0022]).
For claim 11, Wada in view of Li discloses the driving device according to claim 9, wherein the inverter performs field-weakening control in accordance with a rotation speed of the motor (see Wada, paragraph [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846